14 N.Y.3d 776 (2010)
925 N.E.2d 581
898 N.Y.S.2d 543
CECILIA TEODORESCU, Appellant,
v.
RESNICK & BINDER, P.C., Respondent.
No. 39.
Court of Appeals of New York.
Argued February 11, 2010.
Decided March 25, 2010.
*777 Lawrence B. Lame, Jamaica, and Jonah Grossman for appellant.
Kelleher & Maragno, LLP, Albany (John J. Kelleher of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.

OPINION OF THE COURT
Order reversed, with costs, and defendant's motion for summary judgment denied. We hold, contrary to the Appellate Division, that plaintiff raised issues of fact regarding whether she could have prevailed on a theory of constructive notice.